DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (US 20070249767).
Kang teaches a reaction of  0.3 parts by weight of trimethylolpropane tris(3-mercaptopropionate), 0.5  parts by weight of divinylbenzene and such monomers as 71 parts of styrene and 29 parts of acrylonitrile  at the presence of water, tripotassium phosphate and radical initiator 2,2'-azobisisobutylonitrile (AIBN) (see 0082).

Note that the claim 1 language does not prohibit the presence of the additional monomers above. 

Note that Kang teaches trimethylolpropane tri(3- mercaptopropionate), while amended claim 1 recites ethoxylated trimethylolpropane tri(3- mercaptopropionate).

The position is taken that both reagents are equivalent. 
In fact, specification of the instant Application does not teach ethoxylated derivative, while teaching trimethylolpropane tri(3- mercaptopropionate) (see Example 3 at 0164). 

Therefore, it would have  been obvious to  a person of ordinary skills in the art to interchangeably use trimethylolpropane tri(3- mercaptopropionate and ethoxylated trimethylolpropane tri(3- mercaptopropionate), in Kang’s synthesis,  since they are equivalent in  the application used 

Allowable Subject Matter
3.  Claims 2-3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not reveal any references any references disclosing the reaction product of polythiol and divinylbenzene with claime3d reactant ratio and molecular weight.
The closest prior art found is represented by Kang (see rejection above. 
Kang teaches a reaction, where 0.3 parts by weight of trimethylolpropane tris(3-mercaptopropionate), 0.5  parts by weight of Divinylbenzene and does not disclose molecular weight of the final polymer.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765